Citation Nr: 1715985	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-41 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board initially remanded this appeal in May 2015.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2015 remand, the Board directed in pertinent part that the Veteran be afforded an examination that determines all psychiatric diagnoses the Veteran presently has.  For each diagnosed condition, the examiner was to opine as to whether an acquired psychiatric disability is due to active service or any incident therein, to include the Veteran's service experiences in Somalia.  

The Veteran presented for a VA examination in December 2015.  Then, he was diagnosed with major depressive disorder.  The examiner also noted that the Veteran had more than one mental disorder diagnosed, but she did not specify which other diagnoses were present.  The examiner opined that the Veteran's major depressive disorder was not likely caused by any service related event, as the Veteran had not provided a service related stressor.  In a June 2016 addendum, a different VA examiner opined that major depressive disorder was not caused by or a result of his military service.  The examiner explained that military records as well as post-service records do not provide evidence that the Veteran's depressive disorder or symptoms were present during his military.  All records suggested that the Veteran was first treated in 2004, approximately nine years after his discharge from service.  For this reason, the examiner opined that the Veteran's depression was not caused by or the result of his military service.  

In an August 2016 statement, the Veteran reported that he had intended to submit a claim of entitlement to service connection for PTSD as a result of his time in the Marine Corps.  Specifically, he referred to things he saw or did during his military service that were affecting him mentally.  He further indicated that he did not discuss psychiatric symptoms during service because he was too prideful to admit to suffering from mental symptoms as a result of his service.  He described turning to alcohol and drugs to help him forget his service, and later subjecting his wife to nighttime instances of being awakened by him screaming out due to "terrifying nightmares" wherein he would relive "very frightening experiences."  

The Board finds that remand is appropriate to afford the Veteran a new examination.  Regarding the examination and opinions rendered on remand, the Board finds them inadequate.  First, the examiner in December 2015 indicated that there were multiple mental diagnoses, but provided an opinion that addressed only major depressive disorder.  The June 2016 opinion is inadequate to that extent as well.  VA treatment records document numerous psychiatric diagnoses, such as PTSD, anxiety, depression, and bipolar disorder.  See e.g. January 2012 VA treatment note.  In addition, the Veteran has described having psychiatric symptoms during and after his military service.  Both the December 2015 and June 2016 opinions do not account for the Veteran's statements, and the Veteran is competent to describe observable symptoms such as his thought processes and emotions.  

Next, regarding the Veteran's contentions that he underwent stressors during his service, the Board notes that the Veteran does have verified combat service.  His military service records document a combat history showing the Veteran's participation in a contingency operation off the coast of Somalia, Operation Vigilant Warrior in Southwest Asia, and Operation Southern Watch during the Southwest Asia Cease Fire Campaign.  The Veteran has indicated that he encountered combat scenarios through his statements.  The Board finds his military service records to be highly corroborative of this fact, and any examination regarding potential psychiatric disorders that result from service should account for his conceded combat during service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a qualified examiner who has not examined the Veteran previously, if possible, in order to assess the nature and etiology of his claimed acquired psychiatric disability.  The claims and Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  An explanation for all opinions expressed must be provided.  The examiner should respond to the following:

a)  The examiner is asked to provide a diagnosis for any psychiatric disability the Veteran has.  The Veteran has been diagnosed with PTSD, anxiety, depression, bipolar disorder, and polysubstance abuse throughout the claim period.  If such diagnoses are not present, the examiner should reconcile his or her findings with the previous findings of record.  

b)  For any psychiatric diagnosis rendered, is it at least as likely as not (a 50 percent or higher degree of probability) that the disorder is due to the Veteran's active service or any incident therein, to include his in-service experiences in Somalia.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  Attention is drawn towards the Veteran's reports in an August 2016 statement that he did experience psychiatric symptoms during and after his service due to his exposure to traumatic events during his service in Somalia.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




